DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 8/11/2022, Applicant amended claims 1, 12-14, and added new claims 17-18.  This amendment is acknowledged.  Claims 1-15 and 17-18 are pending and are currently being examined.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17-18 should be renumbered 16-17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers et al. US Pat. No. 10,088,264.
Summers teaches:
In Reference to Claim 1
An arrow rest (382, Fig. 39-46, Col. 14 line 1 – Col. 15 line 55) comprising: 
a first body portion arranged for attachment to an archery bow (a first body portion is formed by the adjustable mount 384/386/388, which attaches to a bow riser via mounting portion 394, Col. 14 line 6-13); and 
a second body portion attached to the first body portion, the second body portion comprising an arrow support member arranged to support an arrow along a shooting axis (arrow support member (rest 392) on second body portion 390 movable relative the first body portions 384/386/388), the second body portion moveable with respect to the first body portion along an arcuate path about a rotation axis, the rotation axis non-parallel to the shooting axis (the second body portion 390 with the arrow support rest is movable along arcuate slot 436 of the first portion, wherein the rotational center of the arcuate slot is perpendicular to the shooting axis defined through the center of the rest support 392 parallel to the length of body portion 384 (similar to axis 397), Fig. 39-46).  
In Reference to Claim 2
The arrow rest of claim 1, the first body portion comprising a track, the track comprising an arcuate shape (an arcuate shaped track/slot 463 is formed in an end of the first body portion in 388, Fig. 39-41, 45-46, Col. 14 line 62 – Col. 15 line 23).  
In Reference to Claim 4
The arrow rest of claim 1, the first body portion comprising a recessed channel, the recessed channel comprising an arcuate shape (an arcuate shaped channel/track/slot 436 is formed in an end of the first body portion in 388, Fig. 39-41, 45-46, Col. 14 line 62 – Col. 15 line 23).  
In Reference to Claim 5
The arrow rest of claim 4, the second body portion comprising a protrusion oriented in the recessed channel (458, Fig. 39-41, 45-46, Col. 14 line 62 – Col. 15 line 23).  
In Reference to Claim 8
The arrow rest of claim 1, comprising an adjustment mechanism arranged to move the second body portion with respect to the first body portion (adjustment portion 464 with knob 466 moves the second portion via 458 to move along the track 463, Fig. 45-46, Col. 15 lines 3-23).  
In Reference to Claim 9
The arrow rest of claim 8, the adjustment mechanism rotatably engaged with the second body portion (knob 466 is rotatably engaged with second body portion 390, Fig. 39-46, Col. 15 lines 3-23).  
In Reference to Claim 11
The arrow rest of claim 8, the adjustment mechanism comprising gear teeth (at minimum, the adjustment knob has a knurled outer surface in the arrangement and appearance of gear teeth.  Further, the adjustment mechanism rotates against another unshown member to move the rest 392 along the track by rolling/moving/gear interaction as is common in these types of adjustment mechanisms interacting against the inner surface ledge of the track, Col. 15 lines 1-23).  
In Reference to Claim 18
The arrow rest of claim 1, the rotation axis orthogonal to the shooting axis (the second body portion 390 with the arrow support rest is movable along arcuate slot 436 of the first portion, wherein the rotational center of the arcuate slot is perpendicular to the shooting axis defined through the center of the rest support 392 parallel to the length of body portion 384 (similar to axis 397), Fig. 39-46).  
In Reference to Claim 12
An arrow rest (382, Fig. 39-46, Col. 14 line 1 – Col. 15 line 55) comprising: 
a first body portion arranged for attachment to an archery bow (a first body portion is formed by the adjustable mount 384/386/388, which attaches to a bow riser via mounting portion 394, Col. 14 line 6-13), the first body portion comprising a track, the track comprising an arcuate shape (an arcuate shaped track/slot 463 is formed in an end of the first body portion in 388, Fig. 39-41); and 
a second body portion attached to the first body portion, the second body portion comprising an arrow support member arranged to support an arrow along a shooting axis (arrow support member (rest 392 supporting an arrow along a shooting axis parallel to axis 397) on second body portion 390 movable relative the first body portions 384/386/388), the second body portion moveable with respect to the first body portion along the track about a rotation axis, the rotation axis non-parallel to the shooting axis (the second body portion 390 with the arrow support rest is movable along arcuate slot 436 of the first portion, wherein the rotational center of the arcuate slot is perpendicular to the shooting axis defined through the center of the rest support 392 parallel to the length of body portion 384 (similar to axis 397), Fig. 39-46).
In Reference to Claim 13
The arrow rest of claim 12, the arrow support member extending in a radial direction from the rotation axis (the arrow support member 392 radially extends from an area close to the rotational axis center of the adjustment track, Fig. 39-41).  
In Reference to Claim 17
The arrow rest of claim 12, the rotation axis orthogonal to the shooting axis (the second body portion 390 with the arrow support rest is movable along arcuate slot 436 of the first portion, wherein the rotational center of the arcuate slot is perpendicular to the shooting axis defined through the center of the rest support 392 parallel to the length of body portion 384 (similar to axis 397), Fig. 39-46).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Summers as applied to claim 2/1/12 above.
In Reference to Claim 3
Summers teaches:
The arrow rest of claim 2, the second body portion comprising a protrusion, a portion of the protrusion oriented in the track cavity (Fig. 39-46).  
Though Summers shows the second body portion generally forming the track interactive portion, it would have been obvious to have formed the second body portion as the cavity that interacts with a track portion (reversal of parts) as reversing the track and the protrusion on the mount and the arrow support would not change the function of the device and the placement of either is merely a matter of obvious design choice and further it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167).
In Reference to Claim 6-7
Summers teaches:
The arrow rest of claim 1, the arrow support member comprising a contact point arranged to contact an arrow, wherein moving the second body portion with respect to the first body portion rotates the arrow support member about the contact point, the contact point comprising a center of the arcuate path (the tip of the arrow support 392 forms an arrow contact point, wherein the rest body is rotated and moved along the arcuate track such that the tip would remain at approximately the same contact point (and rotates thereabout) as the tip rotates as the lower end is moved upper and lower, Fig. 39-46).  
Though Summers doesn’t explicitly teach the contact point remain the exact same point or the exact pivot point of the arrow support, it would have been obvious to have modified the shape of the track to have formed the pivot at the center of the arrow support contact location in order to allow the adjustment to keep the arrow in the same location and as it has been held that rearranging parts of a device involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 14-15
Summers teaches:
The arrow rest of claim 12, the arrow support member intersecting the rotation axis, the second body portion comprising a first position and a second position with respect to the first body portion, the arrow support member intersecting the rotation axis in the first position and the second position (the tip of the arrow support 392 forms an arrow contact point, wherein the rest body is rotated to multiple positions along the arcuate track such that the tip would remain at approximately the same contact point (and rotates thereabout) as the tip rotates as the lower end is moved upper and lower, Fig. 39-46).  
Though Summers doesn’t explicitly teach the contact point remain the exact same point or the exact pivot point of the arrow support, it would have been obvious to have modified the shape of the track to have formed the pivot at the center of the arrow support contact location in order to allow the adjustment to keep the arrow in the same location and as it has been held that rearranging parts of a device involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Summers as applied to claim 9 above, and further in view of Christian US Pat. No. 5,526,800.
In Reference to Claim 10
Summers teaches:
The arrow rest of claim 9, the adjustment mechanism comprising a roller, the roller contacting the first body portion (the adjustment mechanism rotates against another unshown member (wherein the adjustment mechanism and/or the retaining member are roller members or equivalent to roller members) to move the rest 392 along the track by rolling/moving/gear interaction as is common in these types of adjustment mechanisms interacting against the inner surface ledge of the track, Col. 15 lines 1-23).
Further, Christian teaches:
An arrow rest (10, Fig. 1-5) comprising: 
a first body portion arranged for attachment to an archery bow (a first frame mount formed by portions 62/51/44 to form a first solid bow attachment body portion which has a first end 62 that secures the arrow rest to bow riser 11 and a second end 44 that connects the first body portion to the pivotal to second portion formed by pivot frame 21/50 via screw 46, Fig. 1-5); and 
a second body portion attached to the first body portion (pivot frame 21/50 attaches to the first portion at a second end 44 via screw 46, Fig. 1-5), the second body portion comprising an arrow support member (arrow supports 12/14), the second body portion moveable with respect to the first body portion along an arcuate path (the pivotal second portion moves along an arcuate path as shown by arrow 21a/50a, Fig. 1-2, along the track surface 44c relative the keeper 50 of the pivotal second portion),
an adjustment mechanism arranged to move the second body portion with respect to the first body portion (the second portion moves relative the first portion by rotating the threaded adjustment member 56), the adjustment mechanism rotatably engaged with the second body portion (threaded shaft 56 rotates relative the second body portion 50 via rotation of head 56a, Fig. 2, Col. 3 lines 41-50, Col. 4 lines 7-12), the adjustment mechanism comprising a roller, the roller contacting the first body portion (the threaded shaft 56 rolls or rotates relative the teeth 44c on the first member to adjust the position of the second portion relative the first portion, Fig. 1-2, 5, Col. 3 lines 41-50).  
It would have been obvious to one having ordinary skill in the art to have formed the adjustment mechanism with a roller as this type of adjustment mechanism is well-known and commonly used in the art and allows the rotation to be easily adjusted as taught by Christian (Col. 3 lines 41-50).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-15 under 102 (Christian) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Summers.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Fletcher (4,803,971), Saunders (4,865,007), Saunders (5,249,565), Finkel (5,482,025), Doty (7,748,371) teach similar arrow rests with mounts having a second portion movable along an arcuate path relative a first portion.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711